Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Marie Assa’ad-Faltas appeals the district court’s orders adopting, in part, the magistrate judge’s recommendation to dismiss, after a 28 U.S.C. § 1915 (2012) review, her 42 U.S.C. § 1983 (2012) complaint against defendants, its order denying her Fed. R.Civ.P. 59(e) motion, and its order adopt*252ing the magistrate judge’s recommendation to deny her motion for injunctive relief. Limiting our review to the issues raised in the informal brief, see 4th Cir. R. 34(b), we affirm the district court’s orders. Assa’ad-Faltas v. Richland County Sheriff’s Dep’t, No. 3:13-cv01629-TLW, 2013 WL 5273823 (D.S.C. Sept. 17, 2013; Oct. 1, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.